Citation Nr: 0919246	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-43 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
and, if so, whether that claim should be granted.

2.  Entitlement to an increased rating for low back strain, 
currently rated as 40 percent disabling.

3.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to 
December 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2003 and February 2005 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that respectively denied the Veteran's claims for a 
compensable rating for low back strain and a TDIU.  In a 
November 2004 statement of the case, a Decision Review 
Officer (DRO) awarded a higher rating of 40 percent for the 
Veteran's low back strain and declined to reopen his 
previously denied claim for service connection for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  

In March 2009, the Veteran was afforded a Travel Board 
Hearing before the undersigned Veterans Law Judge.

The issues of an increased rating for low back strain, 
service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine, and a TDIU 
are REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.




FINDINGS OF FACT

1.  The claim for service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine 
was previously denied in an August 1999 RO decision.  The 
Veteran did not file a timely appeal of that decision.

2.  The evidence received subsequent to the last prior final 
denial of the Veteran's claim for service connection is new, 
and is also material because it raises a reasonable 
possibility of substantiating that claim.


CONCLUSION OF LAW

1.  The August 1999 RO decision that denied service 
connection for degenerative disc disease and degenerative 
joint disease of the lumbar spine is final.  38 U.S.C.A. § 
7105 (West 2008); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for degenerative disc disease 
and degenerative joint disease of the lumbar spine.  38 
U.S.C.A. § 5108, 7105 (West 2008); 38 C.F.R. §§ 3.156, 
20.1104 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO found that new and material evidence sufficient to 
reopen the Veteran's claim for service connection had not 
been submitted.  The Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In an August 1999 rating decision, the RO denied the 
Veteran's claim for service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine 
(claimed as traumatic arthritis).  The Veteran did not file a 
timely appeal of that decision.  Thereafter, in August 2002, 
the Veteran filed an additional application to reopen his 
service connection claim, which the DRO declined to reopen in 
a November 2004 statement of the case.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, 
the decision became final because the Veteran did not file a 
timely appeal.

A claim of entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen his claim in August 2002.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the last final decision 
consisted of the Veteran's service medical records showing 
that, in early March 1956, he sought outpatient treatment at 
Walter Reed General Hospital for complaints of low back pain.  
The Veteran stated that he had first noticed the pain five 
months earlier, but had not felt he needed treatment until 
"five days ago," when his symptoms were aggravated by heavy 
lifting.  The impression was low back strain.  X-rays were 
negative for any spinal abnormalities.  Subsequent service 
medical records, including the Veteran's October 1956 
separation examination, were negative for any complaints, 
diagnoses, or treatment of back problems.  

Also of record at the time of the last prior final decision 
was a report of a January 1957 VA spinal examination in which 
the Veteran reported that he had received outpatient heat 
treatment for his back "daily for about two weeks" prior to 
his discharge from active duty.  The Veteran added that this 
treatment had helped, but not cured, his low back pain.  
Clinical evaluation conducted at the time of the January 1957 
VA examination revealed a slight left tilt to the Veteran's 
spine, but was otherwise negative for any spinal 
abnormalities.  Additionally, X-rays of the lumbosacral spine 
did not show any fractures, dislocations, or bone pathology 
related to the spine.  

Additional evidence before the prior final adjudicators 
included VA medical records dated from March 1996 to May 1996 
and from May 1998 to July 1999 in which the Veteran reported 
that he had not worked since the mid-1980s due to back pain.  
Also of record was a report of a May 1999 VA examination in 
which the Veteran reiterated his complaints of chronic low 
back pain, adding that he experienced flare-ups on a weekly 
basis that lasted for two days at a time.  The Veteran 
further stated that he took medication (nonsteroidal, anti-
inflammatory drugs) for his low back pain, but denied any use 
of crutches, braces, or canes, or any surgical intervention.  
Physical examination revealed "grave tenderness" along the 
lumbar spine, while neurological evaluation showed absent 
deep tendon reflexes, even after enforcement.  All ranges of 
motion were limited by pain.  Based upon the results of the 
VA examination, the Veteran was diagnosed with degenerative 
joint disease and degenerative disc disease of the lumbar 
spine.

After weighing the clinical evidence of record, the RO 
determined in its August 1999 decision that because the 
Veteran's degenerative joint disease and degenerative disc 
disease had not been diagnosed until May 1999, more than 42 
years after his discharge from active duty, there was no 
evidence of a nexus between that disability and the back 
strain for which he had been treated in service.  
Consequently, the claim was denied.

The Veteran applied to reopen his service connection claim in 
August 2002.  In support of that claim, he has provided 
written statements and testimony before the Board asserting 
that his degenerative joint disease and degenerative disc 
disease of the lumbar spine originated from the same in-
service accident "in January or February 1956" that 
resulted in his service-connected low back strain.  The 
Veteran has also submitted VA medical records dated from July 
2002 to August 2008 showing ongoing treatment for low back 
pain.  Finally, the Veteran has submitted VA examinations 
conducted in September 2004 and May 2008, which contain 
diagnoses of degenerative disc disease and osteoarthritis of 
the lumbar spine.  Significantly, the report of the September 
2004 examination also includes an opinion in which the 
examiner stated that, based upon the Veteran's account of 
ongoing back problems since 1956, his present degenerative 
disc disease and osteoarthritis of the lumbar spine were due 
to his injury in service. 

The Board finds that the newly received lay statements from 
the Veteran, as well as the recently submitted VA medical 
records and VA examination reports, in particular the 
September 2004 VA examiner's opinion regarding the etiology 
of the Veteran's degenerative disc disease and degenerative 
joint disease, are both new and material.  Considered in 
tandem, that lay and clinical evidence tends to corroborate 
the Veteran's contention that his currently diagnosed 
degenerative disc disease and degenerative joint disease 
resulted from the same in-service injury that produced his 
service-connected low back strain.  That new evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
Furthermore, that new evidence is presumed credible for the 
purpose of determining whether it is material to the 
Veteran's claim.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claim for service 
connection for a degenerative disc disease and degenerative 
joint disease of the lumbar spine relates to a previously 
unestablished fact, a link between the Veteran's current 
diagnosis and an in-service event or injury.  Therefore, the 
Board finds that new evidence, when presumed credible for the 
purpose of determining whether it is material, is material.  
Accordingly, the Veteran's claim for service connection is 
reopened.

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the Veteran.


ORDER

New and material evidence has been submitted for the claim of 
entitlement to service connection for a degenerative disc 
disease and degenerative joint disease.  To that extent only, 
the appeal is granted.


REMAND

Although the Board regrets the delay, additional development 
is needed prior to further disposition of the Veteran's 
claims for an increased rating for low back strain, currently 
evaluated as 40 percent disabling, as well as his newly 
reopened claim for service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine 
and his TDIU claim.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. §  5103A(d); 38 
C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 
69 (1995).  The record reflects that the Veteran was most 
recently afforded a VA examination to assess the severity of 
his service-connected low back strain in March 2008.  That 
examination included motor, sensory, and reflex testing, 
which were negative for any clinical findings of neurological 
abnormalities.  However, in subsequent VA medical records 
dated from April 2008 to August 2008 and, most recently, in 
his March 2009 testimony before the Board, the Veteran has 
indicated that his low back pain now radiates into his lower 
extremities.  He also has complained of worsening pain 
associated with his service-connected low back disability and 
reported that he now uses a cane and a walker to ambulate.  
His friend has also testified as to his worsening 
symptomatology.

When available evidence is too old for an adequate evaluation 
of the Veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Although the Veteran's last VA 
ophthalmology examination is not necessarily stale, it 
appears from the most recent lay statements and VA medical 
records that his low back strain may have worsened since the 
date of the last examination.  Because there may have been a 
significant change in the Veteran's condition, the Board 
finds that the Veteran should be afforded a new examination 
to assess the current severity of his service-connected low 
back disability.

Additionally, VA medical records and Social Security 
Administration (SSA) records appear to be outstanding.  A 
review of the Veteran's claims folder reflects that the most 
recent VA medical record pertaining to the Veteran's service-
connected low back disability is an August 2008 VA outpatient 
clinic note in which he complained of acute back pain that 
was neither acceptable nor manageable under his current 
medication regimen.  The Veteran was referred to a VA 
treating physician, who recommended that he return to the 
clinic in two months.  However, no subsequent VA medical 
records have been associated with the Veteran's claims 
folder, despite the Veteran's testimony at the March 2009 
Board hearing that he has continued to receive treatment for 
his lower back at the VA Medical Centers in New Orleans and 
Baton Rouge, Louisiana.  Because it appears that there may be 
outstanding VA medical records dated after March 2008 that 
contain information pertinent to the Veteran's claim, they 
are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2008); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Additionally, the Veteran testified at the March 2009 Board 
hearing that his low back problems have prevented him from 
working for approximately the last 20 years, stating that he 
applied for SSA disability compensation in the 1980s and has 
since received disability and retirement benefits.  However, 
the records associated with the Veteran's claim of SSA 
benefits have not yet been associated with his claims folder.  
Because the decision and the medical records upon which an 
award of SSA disability benefits is predicated are relevant 
to the Veteran's increased rating claim, efforts to obtain 
those records should be made on remand.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 413 (1991). 

The Board also finds that a remand is warranted with respect 
to the Veteran's claims for service connection for 
degenerative disc disease and degenerative joint disease of 
the lumbar spine and a TDIU.  

The Veteran asserts that his currently diagnosed degenerative 
disc disease and degenerative joint disease of the lumbar 
spine, which he characterizes as "traumatic arthritis," 
resulted from the same 1956 in-accident in which he incurred 
his service-connected low back strain, and that service 
connection is therefore warranted on a secondary basis.  The 
Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  Accordingly, the Board finds that, based on the 
record, VA must consider whether service connection for 
degenerative disc disease and degenerative joint disease is 
warranted as secondary to his service-connected low back 
strain.

The Board recognizes that in September 2004, a VA examiner 
diagnosed the Veteran with degenerative disc disease and 
osteoarthritis and opined that this disability was due to the 
same in-service injury that triggered his service-connected 
low back strain.  However, that examiner expressly 
acknowledged that the opinion was based on the Veteran's own 
account of the in-service low back injury, rather than on any 
competent medical evidence.  The Board therefore finds that 
the September 2004 VA examiner's opinion is too speculative 
to warrant a grant of service connection.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992) (medical evidence which 
merely indicates that the alleged disorder may or may not 
exist or may or may not be related, is too speculative to 
establish the presence of a claimed disorder or an such 
relationship).

In view of the Veteran's statements and the clinical evidence 
suggesting a nexus between his low back strain, for which he 
is seeking an increased rating, and his degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
for which is he claiming service connection, the Board finds 
that those issues are inextricably intertwined.  The 
resolution of the pending increased rating claim for low back 
strain might have bearing upon the claim of entitlement to 
service connection for degenerative disc disease and 
degenerative joint disease.  The appropriate remedy where a 
pending claim is inextricably intertwined with other claims 
is to remand the claim on appeal pending the adjudication of 
the inextricably intertwined claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  Specifically, on remand, the Veteran 
should be afforded a VA examination that addresses the 
severity of his service-connected low back strain and the 
etiology of his degenerative disc disease and degenerative 
joint disease.  In addition, that VA examination should 
include an opinion as to whether or not the degenerative disc 
disease and degenerative joint disease is related to the low 
back strain or to any other aspect of his active service.

Finally, with regard to the issue of entitlement to a TDIU 
rating, the Board finds that the adjudication of this claim 
is also inextricably intertwined with the Veteran's pending 
increased rating claim for low back strain, the only 
disability for which he is currently service-connected, as 
well as his claim for service connection for degenerative 
disc disease and degenerative joint disease.  The resolution 
of those claims might have bearing upon the claim for a TDIU 
rating.  Accordingly, consideration of the Veteran's TDIU 
claim must be deferred until the RO adjudicates, in the first 
instance, his increased rating and service connection claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  In this regard, 
the Board finds that, on remand, the Veteran should be 
afforded a VA examination and opinion to ascertain the impact 
of his service-connected lumbar spine on his unemployability.  
Moreover, if the VA examiner determines that the Veteran's 
degenerative disc disease and degenerative joint disease is 
related to any aspect of his military service, the impact of 
that disability on the Veteran's unemployability should also 
be addressed.  Friscia v. Brown, 7 Vet. App. 294 (1995) 
(holding that VA has a duty to supplement the record by 
obtaining an examination that includes an opinion as to the 
effect of the Veteran's service-connected disabilities on his 
ability to secure or follow a substantially gainful 
occupation).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file the Veteran's Social Security 
Administration records.

2.  Obtain and associate with the claims 
file all medical records from the VA 
Medical Centers in New Orleans and Baton 
Rouge, Louisiana, dated from September 
2008 to the present.

3.  After obtaining the above records, 
schedule the Veteran for an appropriate VA 
examination to determine the current 
severity of his service-connected low back 
strain and assess the nature and etiology 
of his degenerative disc disease and 
degenerative joint disease of the lumbar 
spine.  The claims folder should be 
reviewed by the examiner, and the 
examination report should reflect that 
review.  The examiner should provide a 
rationale for the opinion and reconcile it 
with all clinical evidence of record, 
including the Veteran's service and post-
service medical records and the reports of 
the January 1957, May 1999, September 2004 
and March 2008 VA examinations.  The VA 
examiner's opinion should specifically 
address the following: 

a)  Provide complete ranges of motion of 
the lumbar spine.  

b)  Describe any neurological impairment 
resulting from the service-connected low 
back strain.

c)  State the length of time during the 
past twelve months that the Veteran has 
had incapacitating episodes due to his 
service-connected low back strain. 
Incapacitating episodes are periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.

d)  Is at least as likely as not (50 
percent probability or greater) that the 
Veteran's currently diagnosed 
degenerative disc disease and 
degenerative joint disease of the lumbar 
spine was caused or aggravated by the 
1956 low back injury for which he was 
treated in March 1956, or by any other 
aspect of his period of active service?

e)  Is at least as likely as not (50 
percent probability or greater) that the 
Veteran's currently diagnosed 
degenerative disc disease and 
degenerative joint disease of the lumbar 
spine was caused or aggravated by his 
service-connected low back strain?

f)  State whether the Veteran's service-
connected low back strain, without 
consideration of any nonservice-connected 
disabilities, renders him unable to 
secure or follow a substantially gainful 
occupation.

g)  If the examiner finds that the 
Veteran's degenerative disc disease and 
degenerative joint disease of the lumbar 
spine is related to his service-connected 
low back strain or to any other aspect of 
his military service, state whether that 
disability, in tandem with his service-
connected low back strain but without 
consideration of any nonservice-connected 
disabilities, renders him unable to 
secure or follow a substantially gainful 
occupation.

4.  Then, readjudicate the claims, 
including whether referral of the TDIU 
claim to the appropriate department 
officials under 38 C.F.R. § 4.16(b) for 
extraschedular consideration is warranted.  
If the decision remains adverse to the 
appellant, issue a supplemental statement 
of the case.  Allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


